20-01010-jlg   Doc 13-4   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 4
                                    Pg 1 of 2



                                 EXHIBIT 4
20-01010-jlg Doc 13-4 Filed 06/25/20
  Case 1:14-cv-05683-KBF-DCF   DocumentEntered 06/25/20
                                          1-1 Filed     23:33:41
                                                    07/24/14 PageExhibit
                                                                 1 of 1 4
                                Pg 2 of 2
